As filed with the Securities and Exchange Commission on May 29, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04581 CORNERCAP GROUP OF FUNDS The Peachtree, Suite 1700 1355 Peachtree Street NE Atlanta, GA 30309 Vicki Horwitz Atlantic Fund Services, LLC Three Canal Plaza, Suite 600 Portland, ME 04101 Registrant’s telephone number, including area code: (404) 870-0700 Date of fiscal year end: March 31 Date of reporting period: April 1, 2014 – March 31, 2015 ITEM 1. REPORT TO STOCKHOLDERS. Table of Contents Managers Report to Shareholders 1 CornerCap Balanced Fund 3 CornerCap Small-Cap Value Fund 5 CornerCap Large/Mid-Cap Value Fund 7 Fund Expenses 9 Schedules of Investment CornerCap Balanced Fund 11 CornerCap Small-Cap Value Fund 18 CornerCap Large/Mid-Cap Value Fund 26 Statements of Assets and Liabilities 30 Statements of Operations 31 Statements of Changes in Net Assets 32 Financial Highlights CornerCap Balanced Fund 33 CornerCap Small-Cap Value Fund 34 CornerCap Large/Mid-Cap Value Fund 35 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 43 Additional Information 45 Managers Report to Shareholders (Unaudited) March 31, 2015 Dear Shareholders, The market environment for the year ending March 31, 2015, continued to favor equity investments over fixed income and most other asset classes.Similarly, our shareholders have continued to benefit from the six-year recovery from the extreme market crash in 2008.Those investors who stayed with their target equity exposure should be rewarded … and they were. If we may say so ourselves, the equity returns for the 12 months ended a year ago (3/31/14) were abnormally high. Our large cap fund was up 28.42% and our small cap fund was up 33.09%.In the near term, extraordinary investment returns make everyone happy.But should they persist, a snowball could build for an even greater period of pain.Returns would likely regress back to a normalized long term mean (average), and we would likely experience a mean correction. The current-year results were more in-line with our longer term expectations.For our equity funds, the CornerCap Large/Mid-Cap Value Fund was up 7.46% and the CornerCap Small-Cap Value Fund was up 8.21%.The more conservative CornerCap Balanced Fund was up 5.12%.(See the comparison of these returns to their relevant benchmarks, below.) Our equity returns were hurt by an investor shift toward the mega stocks that offer an above-market yield.This movement into higher yield and safety (size) can be attributed to slower worldwide growth, rising geopolitical risks, and some concern about a return to deflation.Also, to some degree this shift in investor preference was caused by a growing disappointment in the fixed income market.These investors expected interest rates to march higher throughout the year but rates continued to do the opposite. As our long-term investors know, our outlook for the future starts with our Fundametrics® research process that completes a quantitative analysis and aggregation of over 5,000 companies over various market sectors.Clearly, the equity market is not cheap, but it also is not trading at alarming levels.Using price/earnings ratio (P/E) as a measure of the valuation risk, as of 3/31/15, the cap-weighted S&P 500 stock index had an 18.2 multiple, which is only slightly higher than its 16.4 long term average.The P/E multiple for the buy candidates in our large-cap stock universe is 13.1.Defensive stocks (e.g., utilities, health care, food and beverage) and REITs have become expensive.Investors have “bid these stocks up” in anticipation of slowing growth in the US. In the near term, we expect to maintain our allocations and long term commitment to equities, limiting our holdings in the highly valued defensive sectors.We also expect to keep bond maturities relatively short in our Balanced Fund, recognizing that yields continue to be near their historic lows and the risk of inflation over time.Thank you for your commitment to and investment in our fund company. CornerCap Investment Counsel Annual Report I March 31, 2015 1 Managers Report to Shareholders (Unaudited) March 31, 2015 The views in this letter reflect the opinions of CornerCap Group of Funds as of March 31, 2015, and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the fund’s investment methodology and do not constitute investment advice. Equity securities, such as common stocks, are subject to market, economic and business risks that may cause their prices to fluctuate. Investments made in small and mid-capitalization companies may be more volatile and less liquid due to limited resources or product lines and more sensitive to economic factors.The CornerCap Balanced Fund is subject to the same risks as the underlying bonds in the portfolio such as credit, prepayment, call and interest rate risk.As interest rates rise the value of bond prices will decline.The CornerCap Balanced Fund invests in ETFs (Exchange-Traded Funds) and is therefore subject to the same risks as the underlying securities in which the ETF invests as well as entails higher expenses than if invested into the underlying ETF directly. Price-to-Earnings Ratio (“P/E Ratio”) is the current share price of a stock divided by its earnings per share. 2 www.cornercapfunds.com Managers Report to Shareholders (Unaudited) March 31, 2015 Annual Report I March 31, 2015 3 Managers Report to Shareholders (Unaudited) March 31, 2015 4 www.cornercapfunds.com Managers Report to Shareholders (Unaudited) March 31, 2015 Annual Report I March 31, 2015 5 Managers Report to Shareholders (Unaudited) 6 www.cornercapfunds.com Managers Report to Shareholders (Unaudited) March 31, 2015 Annual Report I March 31, 2015 7 Managers Report to Shareholders (Unaudited) March 31, 2015 8 www.cornercapfunds.com Fund Expenses(Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including wire fees, redemption fees, and low balance fees, and (2) ongoing costs, including management fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from October 1, 2014, through March 31, 2015. Actual Expenses – The first line under each Fund of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line under each Fund of the table below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as wire fees, redemption fees, and low balance fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Account Value Account Value Paid During October 1, 2014 March 31, 2015 Period(a) CornerCap Balanced Fund Actual $ $ $ Hypothetical (5% return before taxes) $ $ $ CornerCap Small-Cap Value Fund Actual $ $ $ Hypothetical (5% return before taxes) $ $ $ CornerCap Large/Mid-Cap Value Fund Actual $ $ $ Hypothetical (5% return before taxes) $ $ $ (a) These calculations are based on the expenses incurred in the most recent fiscal half-year. The period’s annualized six-month expense ratio is 1.10% for Balanced Fund; 1.30% for Small-Cap Value Fund and 1.20% for Large/Mid-Cap Value Fund, respectively. The dollar amounts shown as “Expenses Paid During Period” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent half-year (182), then divided by 365. Annual Report I March 31, 2015 9 Fund Expenses (Unaudited) The expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect any transactional costs, account maintenance fees or charges by processing organizations. The Funds do not charge any account maintenance fee or sales load, but do charge a 1.00% redemption fee that is applicable to all redemptions (sales or exchanges) made within sixty (60) days of an initial purchase of shares; provided, however, that the redemption fee will not apply if the shares to be redeemed are held in a retirement account subject to the Employee Retirement Income Security Act. 10 www.cornercapfunds.com SCHEDULE OF INVESTMENTS CornerCap Balanced Fund March 31, 2015 Shares Fair Value COMMON STOCK (59.1%) Advertising (0.7%) Omnicom Group, Inc. $ Aerospace & Defense (0.7%) The Boeing Co. Agriculture (0.7%) Archer-Daniels-Midland Co. Auto Manufacturers (1.4%) General Motors Co. PACCAR, Inc. Banks (8.6%) BB&T Corp. Capital One Financial Corp. Citigroup, Inc. Fifth Third Bancorp JPMorgan Chase & Co. Regions Financial Corp. SunTrust Banks, Inc. The Bank of New York Mellon Corp. The Goldman Sachs Group, Inc. The PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. Biotechnology (0.7%) Gilead Sciences, Inc. (a) Chemicals (2.8%) Celanese Corp., Class A Eastman Chemical Co. The Dow Chemical Co. The Mosaic Co. Computers (4.6%) Apple, Inc. EMC Corp. Hewlett-Packard Co. International Business Machines Corp. The accompanying notes to financial statements are an integral part of these financial statements. Annual Report I March 31, 2015 11 SCHEDULE OF INVESTMENTS CornerCap Balanced Fund March 31, 2015 Shares Fair Value Computers (4.6%) (continued) NetApp, Inc. $ Western Digital Corp. Xerox Corp. Diversified Financial Services (2.0%) American Express Co. Ameriprise Financial, Inc. Discover Financial Services Electric (2.1%) DTE Energy Co. Entergy Corp. Public Service Enterprise Group, Inc. Electrical Components & Equipment (0.7%) Emerson Electric Co. Engineering & Construction (0.7%) Fluor Corp. Food (0.7%) Tyson Foods, Inc., Class A Forest Products & Paper (0.7%) International Paper Co. Healthcare Services (2.3%) Aflac, Inc. CIGNA Corp. Quest Diagnostics, Inc. Insurance (5.7%) ACE, Ltd. Aetna, Inc. Assurant, Inc. CNA Financial Corp. Lincoln National Corp. MetLife, Inc. The Allstate Corp. The Travelers Cos., Inc. The accompanying notes to financial statements are an integral part of these financial statements. 12 www.cornercapfunds.com SCHEDULE OF INVESTMENTS CornerCap Balanced Fund March 31, 2015 Shares Fair Value Internet (0.6%) Symantec Corp. $ Leisure Time (0.7%) Harley-Davidson, Inc. Lodging (0.7%) Las Vegas Sands Corp. Machinery - Construction & Mining (0.6%) Caterpillar, Inc. Media (1.9%) Comcast Corp., Class A Scripps Networks Interactive, Inc., Class A Viacom, Inc., Class B Miscellaneous Manufacturing (3.4%) Alcoa, Inc. Dover Corp. Nucor Corp. Parker Hannifin Corp. Precision Castparts Corp. Oil & Gas (2.9%) Ensco PLC, Class A Marathon Petroleum Corp. Tesoro Corp. Valero Energy Corp. Oil & Gas Services (3.3%) Cameron International Corp. (a) FMC Technologies, Inc. (a) Halliburton Co. National Oilwell Varco, Inc. Schlumberger, Ltd. Pharmaceuticals (1.4%) Express Scripts Holding Co. (a) Teva Pharmaceutical Industries, Ltd., ADR The accompanying notes to financial statements are an integral part of these financial statements. Annual Report I March 31, 2015 13 SCHEDULE OF INVESTMENTS CornerCap Balanced Fund March 31, 2015 Shares Fair Value Retail (4.3%) Bed Bath & Beyond, Inc. (a) $ Best Buy Co., Inc. Kohl's Corp. Macy's, Inc. Ralph Lauren Corp. The Gap, Inc. Semiconductors (2.1%) Intel Corp. NVIDIA Corp. QUALCOMM, Inc. Software (0.7%) CA, Inc. Telecommunications (0.7%) Cisco Systems, Inc. Transportation (0.7%) Cummins, Inc. TOTAL COMMON STOCK (COST $15,319,671) EXCHANGE TRADED FUNDS (4.0%) Guggenheim BulletShares 2015 High Yield Corporate Bond ETF Guggenheim BulletShares 2016 High Yield Corporate Bond ETF TOTAL EXCHANGE TRADED FUNDS (COST $1,069,739) Principal Amount Fair Value GOVERNMENT BOND (2.0%) U.S. Treasury Inflation Indexed Bonds, 0.125%, 01/15/2022 TOTAL GOVERNMENT BOND (COST $508,399) The accompanying notes to financial statements are an integral part of these financial statements. 14 www.cornercapfunds.com SCHEDULE OF INVESTMENTS CornerCap Balanced Fund March 31, 2015 Principal Amount Fair Value CORPORATE BONDS (28.4%) Agriculture (0.8%) Reynolds American, Inc., 6.750%, 06/15/2017 $ Auto Manufacturers (1.4%) Ford Motor Co., 9.215%, 09/15/2021 Banks (3.4%) Bank of America Corp., 4.750%, 08/15/2020 The Goldman Sachs Group, Inc., 5.750%, 01/24/2022 The Goldman Sachs Group, Inc., 4.000%, 03/18/2029(b) Chemicals (1.7%) CF Industries, Inc., 7.125%, 05/01/2020 The Dow Chemical Co., 2.500%, 02/15/2016 Cosmetics & Personal Care (0.6%) The Estee Lauder Cos., Inc., 5.550%, 05/15/2017 Diversified Financial Services (3.3%) Credit Suisse USA, Inc., 5.375%, 03/02/2016 Fiserv, Inc., 4.750%, 06/15/2021 Weyerhaeuser Co., 7.125%, 07/15/2023 Electronics (2.2%) Agilent Technologies, Inc., 5.000%, 07/15/2020 Tech Data Corp., 3.750%, 09/21/2017 Entertainment (1.0%) International Game Technology, 7.500%, 06/15/2019 Food (0.7%) Safeway, Inc., 3.950%, 08/15/2020 Healthcare Services (1.1%) Humana, Inc., 6.300%, 08/01/2018 Home Furnishings (0.6%) Whirlpool Corp., 6.500%, 06/15/2016 The accompanying notes to financial statements are an integral part of these financial statements. Annual Report I March 31, 2015 15 SCHEDULE OF INVESTMENTS CornerCap Balanced Fund March 31, 2015 Principal Amount Fair Value Insurance (2.2%) The Travelers Cos., Inc., 5.900%, 06/02/2019 $ WR Berkley Corp., 5.600%, 05/15/2015 WR Berkley Corp., 5.375%, 09/15/2020 Lodging (1.0%) Starwood Hotels & Resorts Woldwide, Inc., 7.375%, 11/15/2015 Media (1.0%) DIRECTV Holdings, LLC / DIRECTV Financing Co, Inc., 5.000%, 03/01/2021 $ Oil & Gas (1.7%) Chesapeake Energy Corp., 6.625%, 08/15/2020 Statoil ASA, 6.700%, 01/15/2018 Retail (5.7%) AutoZone, Inc., 5.500%, 11/15/2015 Best Buy Co., Inc., 3.750%, 03/15/2016 Dillard's, Inc., 6.625%, 01/15/2018 Foot Locker, Inc., 8.500%, 01/15/2022 Oshkosh Corp., 5.375%, 03/01/2022 Walgreen Co., 3.100%, 09/15/2022 TOTAL CORPORATE BONDS (COST $7,548,767) MUNICIPAL BONDS (1.7%) Kansas (0.6%) Johnson County KS, Build America General Obligations Bonds, Unified School District No. 232, 4.950%, 09/01/2019 North Dakota (0.5%) Grand Forks ND, Build America Revenue Bonds, Series A, 4.500%, 09/01/2019 Texas (0.6%) County of Galveston TX, Build America General Obligation Bonds, Series B, 4.200%, 02/01/2017 TOTAL MUNICIPAL BONDS (COST $452,802) The accompanying notes to financial statements are an integral part of these financial statements. 16 www.cornercapfunds.com SCHEDULE OF INVESTMENTS CornerCap Balanced Fund March 31, 2015 Principal Amount Fair Value CERTIFICATES OF DEPOSIT (0.9%) Goldman Sachs Bank USA, Medium-Term Certificate of Deposit, 0.800%, 08/06/2015 $ TOTAL CERTIFICATES OF DEPOSIT (COST $250,000) Shares Fair Value SHORT-TERM INVESTMENTS (3.7%) Federated Treasury Obligation Money Market Fund, 7 Day Yield 0.010% $ TOTAL SHORT-TERM INVESTMENTS (COST $988,775) TOTAL INVESTMENTS (COST $26,138,153) 99.8% TOTAL ASSETS IN EXCESS OF OTHER LIABILITIES 0.2% NET ASSETS 100.0% $ (a) Non-income producing security. (b) Represents a step bond. Rate disclosed is as of March 31, 2015. Common Abbreviations: ADR American Depositary Receipt ETF Exchange Traded Fund LLC Limited Liability Company Ltd. Limited PLC Public Limited Company The accompanying notes to financial statements are an integral part of these financial statements. Annual Report I March 31, 2015 17 SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund March 31, 2015 Shares Fair Value COMMON STOCK (95.9%) Aerospace & Defense (0.9%) Ducommun, Inc. (a) $ Kaman Corp. Auto Manufacturers (0.4%) Wabash National Corp. (a) Auto Parts & Equipment (2.4%) Cooper Tire & Rubber Co. Cooper-Standard Holding, Inc. (a) Douglas Dynamics, Inc. Standard Motor Products, Inc. Tower International, Inc. (a) Banks (13.8%) Arrow Financial Corp. BBCN Bancorp, Inc. Chemical Financial Corp. Community Trust Bancorp, Inc. Customers Bancorp, Inc. (a) Enterprise Financial Services Corp. Fidelity Southern Corp. Financial Institutions, Inc. First Business Financial Services, Inc. First Community Bancshares, Inc. First Financial Corp. First Interstate Bancsystem, Inc. First Merchants Corp. FirstMerit Corp. German American Bancorp, Inc. Great Southern Bancorp, Inc. Hancock Holding Co. Heartland Financial USA, Inc. Horizon Bancorp. Lakeland Bancorp, Inc. MainSource Financial Group, Inc. NBT Bancorp, Inc. Old National Bancorp S&T Bancorp, Inc. Stock Yards Bancorp, Inc. TowneBank/Portsmouth VA Univest Corp. of Pennsylvania Walker & Dunlop, Inc. (a) WesBanco, Inc. The accompanying notes to financial statements are an integral part of these financial statements. 18 www.cornercapfunds.com SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund March 31, 2015 Shares Fair Value Building Materials (1.5%) Boise Cascade Co. (a) $ Century Aluminum Co. (a) Universal Forest Products, Inc. Chemicals (2.0%) A Schulman, Inc. Cabot Corp. Innospec, Inc. Stepan Co. Commercial Services (2.2%) American Public Education, Inc. (a) DeVry Education Group, Inc. Korn/Ferry International Navigant Consulting, Inc. (a) RPX Corp. (a) Computers (3.1%) Computer Task Group, Inc. Convergys Corp. Insight Enterprises, Inc. (a) Mentor Graphics Corp. Science Applications International Corp. Super Micro Computer, Inc. (a) Sykes Enterprises, Inc. (a) Distribution/Wholesale (0.5%) Houston Wire & Cable Co. Diversified Financial Services (2.8%) CRA International, Inc. (a) Higher One Holdings, Inc. (a) Nationstar Mortgage Holdings, Inc. (a) Piper Jaffray Cos. (a) Provident Financial Services, Inc. Renasant Corp. The JG Wentworth Co., Class A (a) Electric (1.5%) Black Hills Corp. El Paso Electric Co. PNM Resources, Inc. The accompanying notes to financial statements are an integral part of these financial statements. Annual Report I March 31, 2015 19 SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund March 31, 2015 Shares Fair Value Electrical Components & Equipment (0.5%) SL Industries, Inc. (a) $ Electronics (5.5%) AVX Corp. Benchmark Electronics, Inc. (a) GSI Group, Inc. (a) II-VI, Inc. (a) Methode Electronics, Inc. Newport Corp. (a) OSI Systems, Inc. (a) Plexus Corp. (a) Sanmina Corp. (a) Tech Data Corp. (a) Zagg, Inc. (a) Engineering & Construction (1.9%) Aegion Corp. (a) Argan, Inc. EMCOR Group, Inc. MasTec, Inc. (a) Food (1.5%) Fresh Del Monte Produce, Inc. Ingles Markets, Inc., Class A SpartanNash Co. Forest Products & Paper (1.9%) KapStone Paper and Packaging Corp. Neenah Paper, Inc. Orchids Paper Products Co. Schweitzer-Mauduit International, Inc. Gas (0.9%) Southwest Gas Corp. WGL Holdings, Inc. Hand & Machine Tools (0.5%) Regal-Beloit Corp. The accompanying notes to financial statements are an integral part of these financial statements. 20 www.cornercapfunds.com SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund March 31, 2015 Shares Fair Value Healthcare Products (1.5%) Exactech, Inc. (a) $ Greatbatch, Inc. (a) Hill-Rom Holdings, Inc. Healthcare Services (2.6%) Almost Family, Inc. (a) $ IPC The Hospitalist Co., Inc. (a) LHC Group, Inc. (a) Magellan Health, Inc. (a) National Healthcare Corp. Home Builders (0.9%) Thor Industries, Inc. US Concrete, Inc. (a) Home Furnishings (1.8%) Daktronics, Inc. Flexsteel Industries, Inc. Haverty Furniture Cos., Inc. Hooker Furniture Corp. Household Products (0.5%) Ennis, Inc. Household Products/Wares (0.5%) CSS Industries, Inc. Insurance (7.5%) American Equity Investment Life Holding Co. American National Insurance Co. AMERISAFE, Inc. Aspen Insurance Holdings, Ltd. FBL Financial Group, Inc., Class A Federated National Holding Co. Maiden Holdings, Ltd. Montpelier Re Holdings, Ltd. National General Holdings Corp. Selective Insurance Group, Inc. StanCorp Financial Group, Inc. The Navigators Group, Inc. (a) United Fire Group, Inc. United Insurance Holdings Corp. Universal Insurance Holdings, Inc. The accompanying notes to financial statements are an integral part of these financial statements. Annual Report I March 31, 2015 21 SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund March 31, 2015 Shares Fair Value Internet (0.9%) Bankrate, Inc. (a) $ Dice Holdings, Inc. (a) Leisure Services (0.5%) Steiner Leisure, Ltd. (a) Machinery - Construction & Mining (0.5%) Hyster-Yale Materials Handling, Inc. Machinery - Diversified (1.8%) Alamo Group, Inc. Applied Industrial Technologies, Inc. DXP Enterprises, Inc. (a) Terex Corp. Media (0.9%) Journal Communications, Inc., Class A (a) Meredith Corp. Metal Fabricate & Hardware (0.5%) Worthington Industries, Inc. Mining (0.5%) United States Lime & Minerals, Inc. Miscellaneous Manufacturing (4.9%) Actuant Corp., Class A AZZ, Inc. Blount International, Inc. (a) Chase Corp. Columbus McKinnon Corp. Federal Signal Corp. Hillenbrand, Inc. Insteel Industries, Inc. Lydall, Inc. (a) Park-Ohio Holdings Corp. Tredegar Corp. Office Furnishings (0.8%) Herman Miller, Inc. Knoll, Inc. The accompanying notes to financial statements are an integral part of these financial statements. 22 www.cornercapfunds.com SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund March 31, 2015 Shares Fair Value Oil & Gas (1.5%) Atwood Oceanics, Inc. $ Delek US Holdings, Inc. PBF Energy, Inc. Oil & Gas Services (4.0%) Bristow Group, Inc. Forum Energy Technologies, Inc. (a) Gulf Island Fabrication, Inc. Helix Energy Solutions Group, Inc. (a) Matrix Service Co. (a) Newpark Resources, Inc. (a) Oil States International, Inc. (a) Tesco Corp. Thermon Group Holdings, Inc. (a) Packaging & Containers (0.8%) Silgan Holdings, Inc. UFP Technologies, Inc. (a) Pharmaceuticals (2.1%) Cambrex Corp. (a) Nutraceutical International Corp. (a) Omega Protein Corp. (a) USANA Health Sciences, Inc. (a) Retail (3.9%) America's Car-Mart, Inc. (a) Genesco, Inc. (a) GNC Holdings, Inc., Class A Nautilus, Inc. (a) Rocky Brands, Inc. Stage Stores, Inc. Stein Mart, Inc. The Finish Line, Inc., Class A Savings & Loans (2.3%) Dime Community Bancshares, Inc. First Defiance Financial Corp. (a) Flushing Financial Corp. HomeStreet, Inc. (a) WSFS Financial Corp. The accompanying notes to financial statements are an integral part of these financial statements. Annual Report I March 31, 2015 23 SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund March 31, 2015 Shares Fair Value Semiconductors (2.1%) Diodes, Inc. (a) $ IXYS Corp. Microsemi Corp. (a) Semtech Corp. (a) Software (1.4%) Coherent, Inc. (a) PDF Solutions, Inc. (a) Progress Software Corp. (a) Technology (0.5%) TeleTech Holdings, Inc. Telecommunications (2.7%) Comtech Telecommunications Corp. IDT Corp., Class B Inteliquent, Inc. Netgear, Inc. (a) Polycom, Inc. (a) Shenandoah Telecommunications Co. Textiles (0.5%) Culp, Inc. Transportation (2.3%) Aaron's, Inc. Air Transport Services Group, Inc. (a) ArcBest Corp. Con-way, Inc. Universal Truckload Services, Inc. Water (0.4%) SJW Corp. Wholesale Distributors (1.0%) ScanSource, Inc. (a) United Stationers, Inc. TOTAL COMMON STOCK (COST $74,786,352) The accompanying notes to financial statements are an integral part of these financial statements. 24 www.cornercapfunds.com SCHEDULE OF INVESTMENTS CornerCap Small-Cap Value Fund March 31, 2015 Shares Fair Value SHORT-TERM INVESTMENTS (4.7%) Federated Treasury Obligation Money Market Fund, 7 Day Yield 0.010% $ TOTAL SHORT-TERM INVESTMENTS (COST $3,960,528) TOTAL INVESTMENTS (COST $78,746,880) 100.6% TOTAL LIABILITIES IN EXCESS OF OTHER ASSETS (0.6)% NET ASSETS 100.0% $ (a) Non-income producing security. Common Abbreviations: Ltd. - Limited The accompanying notes to financial statements are an integral part of these financial statements. Annual Report I March 31, 2015 25 SCHEDULE OF INVESTMENTS CornerCap Large/Mid-Cap Value Fund March 31, 2015 Shares Fair Value COMMON STOCK (99.0%) Advertising (1.2%) Omnicom Group, Inc. $ Aerospace & Defense (1.2%) The Boeing Co. Agriculture (1.2%) Archer-Daniels-Midland Co. Auto Manufacturers (2.5%) General Motors Co. PACCAR, Inc. Banks (14.0%) BB&T Corp. Capital One Financial Corp. Citigroup, Inc. Fifth Third Bancorp JPMorgan Chase & Co. Regions Financial Corp. SunTrust Banks, Inc. The Bank of New York Mellon Corp. The Goldman Sachs Group, Inc. The PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. Biotechnology (1.2%) Gilead Sciences, Inc. (a) Chemicals (4.7%) Celanese Corp., Class A Eastman Chemical Co. (a) The Dow Chemical Co. The Mosaic Co. Computers (7.7%) Apple, Inc. EMC Corp. Hewlett-Packard Co. International Business Machines Corp. NetApp, Inc. The accompanying notes to financial statements are an integral part of these financial statements. 26 www.cornercapfunds.com SCHEDULE OF INVESTMENTS CornerCap Large/Mid-Cap Value Fund March 31, 2015 Shares Fair Value Computers (7.7%) (continued) Western Digital Corp. $ Xerox Corp. Diversified Financial Services (3.4%) American Express Co. Ameriprise Financial, Inc. Discover Financial Services Electric (3.7%) DTE Energy Co. Entergy Corp. Public Service Enterprise Group, Inc. Electrical Components & Equipment (1.2%) Emerson Electric Co. Engineering & Construction (1.2%) Fluor Corp. Food (1.3%) Tyson Foods, Inc., Class A Forest Products & Paper (1.2%) International Paper Co. Healthcare Services (3.7%) Aetna, Inc. CIGNA Corp. Quest Diagnostics, Inc. Insurance (9.5%) ACE, Ltd. Aflac, Inc. Assurant, Inc. CNA Financial Corp. Lincoln National Corp. MetLife, Inc. The Allstate Corp. The Travelers Cos., Inc. The accompanying notes to financial statements are an integral part of these financial statements. Annual Report I March 31, 2015 27 SCHEDULE OF INVESTMENTS CornerCap Large/Mid-Cap Value Fund March 31, 2015 Shares Fair Value Internet (1.2%) Symantec Corp. $ Leisure Time (1.2%) Harley-Davidson, Inc. Lodging (1.2%) Las Vegas Sands Corp. Machinery - Construction & Mining (1.0%) Caterpillar, Inc. Media (2.3%) Scripps Networks Interactive, Inc., Class A Viacom, Inc., Class B Miscellaneous Manufacturing (5.8%) Alcoa, Inc. Dover Corp. Nucor Corp. Parker Hannifin Corp. Precision Castparts Corp. Oil & Gas (4.6%) Ensco PLC, Class A Marathon Petroleum Corp. Tesoro Corp. Valero Energy Corp. Oil & Gas Services (5.9%) Cameron International Corp. (a) FMC Technologies, Inc. (a) Halliburton Co. National Oilwell Varco, Inc. Schlumberger, Ltd. Pharmaceuticals (2.6%) Express Scripts Holding Co. (a) Teva Pharmaceutical Industries, Ltd., ADR The accompanying notes to financial statements are an integral part of these financial statements. 28 www.cornercapfunds.com SCHEDULE OF INVESTMENTS CornerCap Large/Mid-Cap Value Fund March 31, 2015 Shares Fair Value Retail (7.2%) Bed Bath & Beyond, Inc. (a) $ Best Buy Co., Inc. Kohl's Corp. Macy's, Inc. Ralph Lauren Corp. The Gap, Inc. Semiconductors (3.5%) Intel Corp. NVIDIA Corp. QUALCOMM, Inc. Software (1.2%) CA, Inc. Telecommunications (1.2%) Cisco Systems, Inc. Transportation (1.2%) Cummins, Inc. TOTAL COMMON STOCK (COST $11,189,658) SHORT-TERM INVESTMENTS (0.6%) Federated Treasury Obligation Money Market Fund, 7 Day Yield 0.010% TOTAL SHORT-TERM INVESTMENTS (COST $67,185) TOTAL INVESTMENTS (COST $11,256,843) 99.6% TOTAL ASSETS IN EXCESS OF OTHER LIABILITIES 0.4% NET ASSETS 100.0% $ (a) Non-income producing security. Common Abbreviations: ADR - American Depositary Receipt Ltd. - Limited PLC - Public Limited Company The accompanying notes to financial statements are an integral part of these financial statements. Annual Report I March 31, 2015 29 Statements of Assets and Liabilities March 31, 2015 60 CornerCap Balanced Fund CornerCap Small-Cap Value Fund CornerCap Large/Mid-Cap Value Fund ASSETS: Investments, at value (Cost $26,138,153, $78,746,880 and $11,256,843, respectively) $ $ $ Receivable for fund shares subscribed - Receivable for investments sold Dividends and interest receivable Total assets LIABILITIES: Payable for investment securities purchased Payable for fund shares redeemed - - Advisory fee payable Operating expense payable Total liabilities Net assets $ $ $ PRICING OF SHARES (NOTE 2): Net Assets $ $ $ Shares Outstanding Net asset value, offering and redemption price per share $ $ $ NET ASSETS CONSISTS OF: Paid-in capital $ $ $ Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation in value of investments Net assets $ $ $ The accompanying notes to financial statements are an integral part of these financial statements. 30 www.cornercapfunds.com Statements of Operations For the Year Ended March 31, 2015 CornerCap Balanced Fund CornerCap Small-Cap Value Fund CornerCap Large/Mid-Cap Value Fund INVESTMENT INCOME: Dividends, (net of foreign withholding taxes of $1,062, $393 and $837,respectively) $ $ $ Interest 41 Total investment income EXPENSES: Advisory fees Operating expenses Total expenses Less fees waived/reimbursed by investment adviser ) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Change in unrealized appreciation (depreciation) of investments ) ) ) Net gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes to financial statements are an integral part of these financial statements. Annual Report I March 31, 2015 31 Statements of Changes in Net Assets CornerCap Balanced Fund CornerCap Small-Cap Value Fund CornerCap Large/Mid-Cap Value Fund Year Ended March 31, 2015 Year Ended March 31, 2014 Year Ended March 31, 2015 Year Ended March 31, 2014 Year Ended March 31, 2015 Year Ended March 31, 2014 OPERATIONS: Net investment income $ Net realized gain on investments Long-term capital gains distributionsfrom other investment companies - Change in unrealized appreciation (depreciation) of investments ) ) ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) ) ) - ) ) From net realized gain on investments ) - Total distributions ) CAPITAL SHARE TRANSACTIONS: Net increase from capital share transactions (see Note 3) Redemption fees - - Net increase from capital share transactions Total increase in net assets NET ASSETS: Beginning of year End of year* $ * Including undistributed net investment income/(loss) of: $ - $ $ The accompanying notes to financial statements are an integral part of these financial statements. 32 www.cornercapfunds.com Financial Highlights CornerCap Balanced Fund Selected data for each share of beneficial interest outstanding throughout the years indicated: Year Ended March 31, 2015 Year Ended March 31, 2014 Year Ended March 31, 2013 Year Ended March 31, 2012 Year Ended March 31, 2011 PER SHARE OPERATING PERFORMANCE Net asset value, beginning of year $ INCOME/(LOSS) FROM INVESTMENT OPERATIONS: Net investment income (a) (a) Net realized and unrealized gain (loss) on investments ) Total Income from Investment Operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net investment income ) Distributions from net realized gain on investments ) ) ) — — Total Dividends and Distributions to Shareholders ) Paid-in Capital from Redemption Fees (b) (b) (b) (b) Net asset value, end of year $ Total Return % RATIOS AND SUPPLEMENTAL DATA: Net assets, end of year (in 000's) RATIOS TO AVERAGE NET ASSETS: Net investment income % Net expenses % % % %(c) % Gross expenses %(d) %(d) %(d) %(d) % Portfolio turnover rate 87 % 43 % 40 % 38 % 31 % (a) Calculated based on average shares outstanding during each year. (b) Less than $0.005 per share. (c) Effective October 1, 2011, the Adviser agreed to limit expenses at 1.10%. Prior to October 1, 2011, no expense cap was in place. (d) Reflects the expense ratio excluding any waivers and/or reimbursements. The accompanying notes to financial statements are an integral part of these financial statements. Annual Report I March 31, 2015 33 Financial Highlights CornerCap Small-Cap Value Fund Selected data for each share of beneficial interest outstanding throughout the years indicated: Year Ended March 31, 2015 Year Ended March 31, 2014 Year Ended March 31, 2013 Year Ended March 31, 2012 Year Ended March 31, 2011 PER SHARE OPERATING PERFORMANCE Net asset value, beginning of year $ INCOME/(LOSS) FROM INVESTMENT OPERATIONS: Net investment income (loss) (a) (a) (b) ) Net realized and unrealized gain (loss) on investments ) Total Income/(Loss) from Investment Operations ) DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net investment income ) — ) — — Distributions from net realized gain on investments ) ) ) — — Total Dividends and Distributions to Shareholders ) ) ) — — Paid-in Capital from Redemption Fees (b) (b) (b) (b) Net asset value, end of year $ Total Return % % % )% % RATIOS AND SUPPLEMENTAL DATA: Net assets, end of year (in 000’s) RATIOS TO AVERAGE NET ASSETS: Net investment income (loss) % )% Net expenses % % % %(c) % Gross expenses %(d) %(d) %(d) %(d) % Portfolio turnover rate % % % 56 % 61 % (a) Calculated based on average shares outstanding during each year. (b) Less than $0.005 per share. (c) Effective October 1, 2011, the Adviser agreed to limit expenses at 1.30%. Prior to October 1, 2011, no expense cap was in place. (d) Reflects the expense ratio excluding any waivers and/or reimbursements. The accompanying notes to financial statements are an integral part of these financial statements. 34 www.cornercapfunds.com Financial Highlights CornerCap Large/Mid-Cap Value Fund Selected data for each share of beneficial interest outstanding throughout the years indicated: Year Ended March 31, 2015 Year Ended March 31, 2014 Year Ended March 31, 2013 Year Ended March 31, 2012 Year Ended March 31, 2011(a) PER SHARE OPERATING PERFORMANCE Net asset value, beginning of year $ INCOME/(LOSS) FROM INVESTMENT OPERATIONS: Net investment income (b) (b) Net realized and unrealized gain (loss) on investments )(c) Total Income/(Loss) from Investment Operations ) DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS: Distributions from net investment income ) — Distributions from net realized gain on investments ) — Total Dividends and Distributions to Shareholders ) — Paid-in Capital from Redemption Fees (d) (d) (d) (d) (d) Net asset value, end of year $ Total Return % % % )% % RATIOS AND SUPPLEMENTAL DATA: Net assets, end of year (in 000's) RATIOS TO AVERAGE NET ASSETS: Net investment income % Net expenses % % % %(e) % Gross expenses(f) % Portfolio turnover rate % 60 % 43 % 35 % % (a) Prior to July 29, 2010, the CornerCap Large/Mid-Cap Value Fund was known as the CornerCap Contrarian Fund. (b) Calculated based on average shares outstanding during each year. (c) Realized and unrealized gains and losses per share in this caption are balancing amounts necessary to reconcile the change in net asset value for the year, and may not reconcile with the aggregate gains and losses in the Statements of Operations due to share transactions for the year. (d) Less than $0.005 per share. (e) Effective October 1, 2011, the Adviser agreed to limit expenses a 1.20%. Prior to October 1, 2011, the expense cap in place was 1.30%. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. The accompanying notes to financial statements are an integral part of these financial statements. Annual Report I March 31, 2015 35 Notes to Financial Statements March 31, 2015 1. ORGANIZATION The CornerCap Group of Funds (the “Funds”) was organized on January 6, 1986 as a Massachusetts Business Trust (the “Trust”) and is registered under the Investment Company Act of 1940 as a diversified open-end management investment company. The investment objective of the CornerCap Balanced Fund and CornerCap Small‐Cap Value Fund is to obtain capital appreciation and current income, whereas the CornerCap Large/Mid‐Cap Value Fund’s investment objective is to obtain capital appreciation. 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds. These policies are in conformity with U.S. generally accepted accounting principles (“GAAP”). Accounting Estimates – In preparing financial statements in conformity with GAAP, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure for contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Security Valuation – Portfolio securities including common stocks, corporate bonds, municipal bonds, exchange traded funds (ETFs), open‐end funds, closed‐end funds, and U.S. Government and Agency obligations that are listed on national securities exchanges or the NASDAQ National Market System are valued at the last sale price as of 4:00 p.m. Eastern time or, in the absence of recorded sales, at the closing bid price on such exchanges or such system. Based on obtaining active market quotes, common stocks and exchange traded funds are classified as Level 1 of the fair value hierarchy. Corporate bonds, municipal bonds, certificates of deposit and U.S. Government and Agency obligations are classified as Level 2 of the fair value hierarchy, and are priced based upon valuations provided by a recognized independent, third party pricing agent. Third‐party pricing agents value these securities by employing methodologies that utilize actual market transactions, broker‐supplied valuations, or other methodologies designed to identify the market value for such securities. Such methodologies generally consider such factors as security prices, yields, maturities, call features, ratings, and developments relating to specific securities in arriving at valuations. Unlisted securities that are not included on such exchanges or systems are valued at the mean of the quoted bid and asked prices on the over‐the counter market. Shares of a registered investment company, including money market funds, that are not traded on an exchange are valued at that investment company’s net asset value per share and are classified as Level 1 within the fair value hierarchy. Securities and other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Adviser under procedures established by and under the general supervision and responsibility of the Funds’ Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used. The ability of issuers of debt securities held by the Funds to meet their obligations may be affected by economic and political developments. Security Transactions, Investment Income and Other – Security transactions are recorded on the trade date. Realized gains and losses on sales of investments are calculated on the identified cost basis. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. Discounts and premiums on securities purchased are amortized over the lives of the respective securities, using the effective interest method. In the event of a security in default, a portion of interest receivable that was once recognized as interest income is written off and treated as a reduction of interest income. Federal Income Taxes – For Federal income tax purposes, the Funds currently qualify, and intend to remain qualified, as regulated investment companies (“RICs”) under the provisions of Subchapter M of the Internal Revenue Code of 1986 (“Code”), as amended, by complying with the requirements applicable to RICs and by distributing their investment company taxable net income including 36 www.cornercapfunds.com Notes to Financial Statements March 31, 2015 any excess realized gain which has not been offset by capital loss carryforwards, if any, to their shareholders. Accordingly, no provision for federal income or excise taxes has been made. As of and during the year ended March 31, 2015, the Funds did not have a liability for any unrecognized tax benefits. The Funds file U.S. federal, state, and local tax returns as required. The Funds’ tax returns are subject to examination by the relevant tax authorities until expiration of the applicable statute of limitations, which is generally three years after the filing of the tax return but which can be extended to six years in certain circumstances. Tax returns for open years of 2012-2014 and as of and during the year ended March 31, 2015, have incorporated no uncertain tax positions that require a provision for income taxes. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statements of Operations. During the year, the Funds did not incur any interest or penalties. Distributions to Shareholders – Distributions from net investment income and distributions of net realized capital gains, if any, will be declared and paid at least annually. Income and capital gains distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. Distributions to shareholders are recorded on the ex-dividend date. Fair Value Measurements – A three-tier hierarchy has been established to classify fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk. Inputs may be observable or unobservable. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability that are developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability that are developed based on the best information available. Various inputs are used in determining the value of each Fund’s investments as of the reporting period end. When inputs used fall into different levels of the fair value hierarchy, the level in the hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The designated input levels are not necessarily an indication of the risk or liquidity associated with these investments. These inputs are categorized in the following hierarchy under applicable financial accounting standards: Level 1 – Unadjusted quoted prices in active markets for identical investments, unrestricted assets or liabilities that a Fund has the ability to access at the measurement date; Level 2 – Quoted prices which are not active, quoted prices for similar assets or liabilities in active markets or inputs other than quoted prices that are observable (either directly or indirectly) for substantially the full term of the asset or liability; and Level 3 – Significant unobservable prices or inputs (including each Fund’s own assumptions in determining the fair value of investments) where there is little or no market activity for the asset or liability at the measurement date. The following is a summary of the inputs used to value the Funds’ investments as of March 31, 2015: Annual Report I March 31, 2015 37 Notes to Financial Statements March 31, 2015 CornerCap Balanced Fund: Valuation Inputs Investments in Securities at Value* Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Exchange Traded Funds - - Government Bond - - Corporate Bonds - - Municipal Bonds - - Certificates of Deposit - - Short-Term Investments - - Total $ $ $ - $ CornerCap Small-Cap Value Fund: Valuation Inputs Investments in Securities at Value* Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Short-Term Investments - - Total $ $ - $ - $ CornerCap Large/Mid-Cap Value Fund: Valuation Inputs Investments in Securities at Value* Level 1 Level 2 Level 3 Total Common Stocks $ $ - $ - $ Short-Term Investments - Total $ $ - $ - $ * See Schedule of Investments for industry classification. The Funds recognize transfers between levels as of the beginning of the annual period in which the transfer occurred. There were no transfers into or out of Levels 1 and 2 during the year ended March 31, 2015. For the year ended March 31, 2015, the Funds did not have significant unobservable inputs (Level 3) used in determining fair value of any investments. Therefore, a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value is not applicable. The Funds did not hold any derivative instruments at any time during the year. 3. SHARES OF BENEFICIAL INTEREST On March 31, 2015, there was an unlimited number of no par-value shares of beneficial interest authorized for each Fund. Subject to certain exceptions, each Fund charges a 1% redemption fee calculated as a percentage of the amount redeemed. This is applicable to all redemptions (sales or exchanges) made within sixty days of initial purchase of shares of the applicable Fund. The redemption fees charged during the year are disclosed on the Statements of Changes in Net Assets. 38 www.cornercapfunds.com Notes to Financial Statements March 31, 2015 Transactions in shares of beneficial interest were as follows: March 31, 2015 CornerCap Balanced Fund:5574 # # Year Ended March 31, 2015 Year Ended March 31, 2014 Shares Amount Shares Amount Shares Sold $ $ Shares Issued in Reinvestment of Dividends Total Less Shares Redeemed ) Net increase $ $ March 31, 2015 CornerCap Small-Cap Value Fund:5574 # # Year Ended March 31, 2015 Year Ended March 31, 2014 Shares Amount Shares Amount Shares Sold $ $ Shares Issued in Reinvestment of Dividends Total Less Shares Redeemed ) Net increase $ $ March 31, 2015 CornerCap Large/Mid-Cap Value Fund:5574 # # Year Ended March 31, 2015 Year Ended March 31, 2014 Shares Amount Shares Amount Shares Sold $ $ Shares Issued in Reinvestment of Dividends Total Less Shares Redeemed ) Net increase $ $ 4. FEDERAL TAX INFORMATION The character of distributions made during the year from net investment income or net realized gains may differ from its ultimate characterization Annual Report I March 31, 2015 39 Notes to Financial Statements March 31, 2015 for federal income tax purposes. Also, due to the timing of dividend distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which the income or realized gain was recorded by the Funds. Distributions from net investment income and distributions of net realized capital gains, if any, will be declared and paid at least annually. The tax character of distributions paid for the years ended March 31, 2015 and March 31, 2014 were as follows: CornerCap Balanced Fund Distributions Paid From: Ordinary Income $ $ Long-term capital gains Total $ $ CornerCap Small-Cap Value Fund Distributions Paid From: Ordinary Income $ $ Long-term capital gains Total $ $ CornerCap Large/Mid-Cap Value Fund Distributions Paid From: Ordinary Income $ $ Long-term capital gains - Total $ $ For the year ended March 31, 2015, each Fund recorded the following reclassifications to the accounts listed below. The reclassifications were primarily as a result of the differing book/tax treatment of investments in partnerships. Paid-in-Capital Increase/(Decrease) Net Investment Income Increase/(Decrease) Accumulated Net Realized Gain CornerCap Balanced Fund $ - $ - $ - CornerCap Small-Cap Value Fund ) CornerCap Large/Mid-Cap Value Fund - - - As of March 31, 2015, the components of distributable earnings on a tax basis were as follows: CornerCap Balanced Fund CornerCap Small-Cap Value Fund CornerCap Large/Mid-Cap Value Fund Undistributed ordinary income $ $ $ Accumulated net realized gain oninvestments Net unrealized appreciation on investments Total $ $ $ 40 www.cornercapfunds.com Notes to Financial Statements March 31, 2015 As of March 31, 2015, the Funds had no capital loss carryforwards to reduce the Funds’ taxable income arising from future net realized gains on investments. The amount of net unrealized appreciation/(depreciation) and the cost of investment securities for tax purposes, including short-term securities at March 31, 2015, were as follows: CornerCap Balanced Fund CornerCap Small-Cap Value Fund CornerCap Large/Mid-Cap Value Fund Gross unrealized appreciation (excess of value over tax cost) $ $ $ Gross unrealized depreciation (excess of tax cost over value) Net unrealized appreciation $ $ $ Cost of investments for income tax purposes $ $ $ 5. INVESTMENT ADVISORY AND OTHER RELATED PARTY TRANSACTIONS A. Each of the Funds has an Investment Advisory Agreement with CornerCap Investment Counsel (the “Adviser”), pursuant to which the Adviser receives an Advisory Fee from each Fund, computed daily and payable monthly, at an annual rate of 1.00% of the average daily net assets. Under the terms of each Advisory Agreement, the Adviser manages the Funds’ investments subject to the approval of the Board of Trustees. The amount of expenses paid to the Adviser are reflected in the Statements of Operations and the amount of current liabilities are reflected in the Statements of Assets and Liabilities. In addition, each Fund and the Adviser have an Operating Services Agreement whereby the Adviser receives an Operating Services Fee, computed daily and payable monthly, at an annual rate of 0.30%, 0.50% and 0.50% of the average daily net assets of the CornerCap Balanced Fund, CornerCap Small‐Cap Value Fund, and CornerCap Large/Mid‐Cap Value Fund, respectively. The amounts of expenses paid to the Adviser as Operating Services Fees are reflected in the Statements of Operations and the amount of current liabilities are reflected in the Statements of Assets and Liabilities. The Adviser has contractually agreed to waive fees and reimburse each of the Funds so as to limit each Fund’s “Total Annual Fund Operating Expenses” (exclusive of interest, taxes, brokerage fees and commissions, acquired fund fees and expenses, and extraordinary expenses) as reflected in the following table: Fund Total Annual Fund Operating Expense Limitation CornerCap Balanced Fund 1.10% CornerCap Small-Cap Value Fund 1.30% CornerCap Large/Mid-Cap Value Fund 1.20% The contractual agreements cannot be terminated prior to August 1, 2015, without the Board of Trustees’ approval. B.The Funds and the Adviser have entered into the following agreements whereby the Adviser pays any associated fees from the Operating Services Fees it receives from the Funds to Fund operational service providers pursuant to the following agreements: 1) Fund Accounting and Administration Agreement with ALPS Fund Services, Inc. to provide day-to-day operational services to the Funds including, but not limited to, accounting, administrative, bookkeeping and pricing services; 2) Transfer Agency and Service Agreement with ALPS Fund Services, Inc. to provide day-to-day operational services to the Funds including, but not limited to, Annual Report I March 31, 2015 41 Notes to Financial Statements March 31, 2015 transfer agent, dividend distributing and bookkeeping services; and 3) Distribution Agreement with ALPS Distributors, Inc. to provide distribution services to the Funds. ALPS Distributors, Inc. serves as underwriter/distributor of the Funds. Effective April 1, 2015, Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) will provide fund accounting and fund administration services to each Fund. Effective April 13, 2015, Atlantic will provide transfer agency services to the Funds. Pursuant to an Atlantic services agreement, the Adviser will pay Atlantic customary fees for its services from the Operating Services Fee it receives from the Funds. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Effective April 13, 2015, Foreside Fund Services, LLC will serve as each Fund’s distributor (the “Distributor”). The Distributor is not affiliated with the Adviser or Atlantic or their affiliates. Certain officers and directors of the Funds are also officers and directors of the Adviser. 6. PURCHASES AND SALES OF SECURITIES Investment transactions for the year ended March 31, 2015, excluding U.S. Government and Agency securities and short-term investments, were as follows: Fund Cost of Investments Purchased Proceeds from Investments Sold CornerCap Balanced Fund $ $ CornerCap Small-Cap Value Fund CornerCap Large/Mid-Cap Value Fund Investment transactions in U.S. Government and Agency securities for the year ended March 31, 2015 were as follows: Fund Cost of Investments Purchased Proceeds from Investments Sold CornerCap Balanced Fund $ $ 0 7. BENEFICIAL OWNERSHIP The beneficial ownership, either directly or indirectly, of more than 25% of the voting securities of a fund creates a presumption of control of the fund, under section 2(a)(9) of the Investment Company Act of 1940. As of March 31, 2015, Charles Schwab & Co. held approximately 48.17%, 76.35% and 60.23% of the CornerCap Balanced Fund, CornerCap Small‐Cap Value Fund, and CornerCap Large/Mid‐Cap Value Fund, respectively. The shares are held under omnibus accounts (whereby the transactions of two or more shareholders are combined and carried in the name of the originating broker rather than designated separately). 8. INDEMNIFICATIONS Under the Trust’s organizational documents, its officers and Trustees are indemnified against certain liability arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust enters into contracts with service providers that may contain general indemnification clauses which may permit indemnification to the extent permissible under applicable law. The Trust’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Trust that have not yet occurred. 42 www.cornercapfunds.com Notes to Financial Statements March 31, 2015 9. SUBSEQUENT EVENTS Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Funds have had no such events. Annual Report I March 31, 2015 43 Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of CornerCap Group of Funds We have audited the accompanying statements of assets and liabilities, including the schedules of investments, of CornerCap Group of Funds, comprising CornerCap Balanced Fund, CornerCap Small-Cap Value Fund, and CornerCap Large/Mid-Cap Value Fund(the “Funds”),as of March 31, 2015, and the related statementsof operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended.These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.Our procedures included confirmation of securities owned as of March 31, 2015, by correspondence with the custodian and brokers.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the Funds constituting CornerCap Group of Funds as of March 31, 2015, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. COHEN FUND AUDIT SERVICES, LTD. Cleveland, Ohio May 18, 2015 44 www.cornercapfunds.com Additional Information (Unaudited) March 31, 2015 1. PROXY VOTING POLICY A copy of the policies and procedures the Funds use to determine how to vote proxies relating to portfolio securities is available without charge, upon request, by calling the Funds toll‐free at (888) 813‐8637 or on the Securities and Exchange Commission’s (SEC) website at http://www.sec.gov. Information regarding how the Funds voted proxies relating to portfolio securities during the most recent 12‐month period ended June 30 is also available without charge, upon request, by calling the Funds toll‐free at (888) 813‐8637 and on the SEC’s website at http://www.sec.gov. 2. AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULE Each of the Funds files its complete schedule of positions with the SEC for the first and third quarters of each fiscal year on Form N‐Q. The Funds’ Form N‐Q is available on the SEC website at http://www.sec.gov. The Funds’ Form N‐Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C., and information on the operation of the Public Reference Room may be obtained by calling 1‐800‐SEC‐0330. If any of the Funds make the information on Form N‐Q available to shareholders on its website or upon request, the information may be obtained by calling the Funds toll‐free at (888) 813‐8637. 3. COMPENSATION OF TRUSTEES No interested Trustee, officer, or employee of the Funds receives any compensation from the Funds for serving as an officer or Trustee of the Funds. Each Independent Trustee receives $3,000 for each Trustees meeting attended in‐person and $2,000 for each Trustees meeting attended by telephone. Members of the Audit Committee are paid $1,000 per Audit Committee meeting, and the Audit Committee Chairman is paid $2,000 per Audit Committee meeting. The Audit Committee will normally meet twice a year. 4. TAX DESIGNATIONS Of the ordinary income (including short‐term capital gain) distributions made by the Funds during the year ended December 31, 2014, the percentages qualifying for the dividend received deduction available to corporate shareholders are as follows: Fund Name Percentage CornerCap Balanced Fund 24.59% CornerCap Small-Cap Value Fund 25.73% CornerCap Large/Mid-Cap Value Fund 31.27% For the year ended December 31, 2014, the following percentages of total ordinary dividends paid by the Funds are qualifying dividends which may be subject to a maximum tax rate of 15%, as provided for by the Jobs and Growth Tax Relief Act of 2003. Complete information should have already been reported in conjunction with the reporting of your distributions on Form 1099‐DIV. The percentages were as follows: Fund Percentage CornerCap Balanced Fund 26.92% CornerCap Small-Cap Value Fund 24.99% CornerCap Large/Mid-Cap Value Fund 32.09% Pursuant to Section 852(b)(3) of the Internal Revenue Code, CornerCap Balanced Fund, CornerCap Small‐Cap Value Fund and CornerCap Large/Mid-Cap Value Fund designated $1,546,598, $4,503,589, and $601,045, respectively, as long‐term capital gain dividends. Annual Report I March 31, 2015 45 Additional Information (Unaudited) March 31, 2015 5. TRUSTEES AND OFFICERS The business affairs of the Funds are managed under the direction of the Funds’ Board of Trustees in accordance with the laws of the State of Massachusetts. Information pertaining to the Trustees and Officers of the Funds are set forth below. Trustees who are not deemed to be “interested persons” of the trust as defined in the Investment Company Act of 1940, as amended (the “1940 Act”), are referred to as “Independent Trustees.” Trustees who are deemed to be interested persons of Funds as defined in the 1940 Act are referred to as “Interested Trustees”. The Funds’ Statement of Additional Information includes additional information about the trustees and is available upon request by calling toll-free 1-888-813-8637. INTERESTED TRUSTEES Name, Address and Year of Birth Position with the Trust, Term of Office and Tenure Number of Funds in Complex Overseen by Trustee Principal Occupation(s) during past 5 years Other Trusteeships/Directorships by Trustee Thomas E. Quinn The Peachtree, Suite 1700 1355 Peachtree St. NE Atlanta, GA 30309 Born: 1945 Trustee, President, Chief Financial Officer, and Treasurer since 1992 3 Chief Executive Officer, CornerCap Investment Counsel. None INDEPENDENT TRUSTEES Name, Address* and Year of Birth Position with the Trust, Term of Office and Tenure Number of Funds in Complex Overseen by Trustee Principal Occupation(s) during past 5 years Other Trusteeships/Directorships by Trustee Richard L. Boger Born: 1946 Trustee since 1992 3 President & CEO, Lex-Tek International, Inc. (a financial services and software consulting company), (1991-present); Managing Trustee, Boger-Owen FNON (2012-present); Business Manager, Owen Holdings, LLLP (2003-2013); Heathland Holdings, LLLP (2004-present); and General Partner, Shawnee Meadow Holdings, LLLP (2004-present) (real estate and related companies). Director, Gray Television, Inc., since 1991 Laurin M. McSwain Born: 1951 Trustee since 1994 3 Attorney, Letkoff, Duncan, Grimes, McSwain & Hass, (2003-present). None Leslie W. Gates Born: 1955 Trustee since 2006 3 Retired, 2005. None G. Harry Durity Born: 1946 Trustee (1992-2004, since 2010) 3 Director, Overland Solutions, Inc. (Private Compnay) since January 2009; Senior Advisor, Consultant, New Mountain Capital, LLC since May 2005; Director, Alexander Mann Solutions (Private Company). Director, Website Pros, Inc. *All Independent Trustees can be contacted via the Funds at: Three Canal Plaza, Suite 600, Portland, ME 04101. 46 www.cornercapfunds.com Additional Information (Unaudited) March 31, 2015 OFFICERS Name, Address and Year of Birth Position with the Trust, Term of Office and Tenure Number of Funds in Complex Overseen by Trustee Principal Occupation(s) during past 5 years Other Trusteeships/Directorships by Trustee Richard T. Bean The Peachtree, Suite 1700 1355 Peachtree St. NE Atlanta, GA 30309 Born: 1962 Vice President of the Funds since 1996 N/A Vice President of the Funds and Portfolio Manager, CornerCap Investment Counsel. N/A John A. Hackney The Peachtree, Suite 1700 1355 Peachtree St. NE Atlanta, GA 30309 Born: 1966 Chief Compliance Officer since 2004 and Secretary of the Funds since 1999 N/A Chief Compliance Officer, CornerCap Investment Counsel. N/A Gene A. Hoots The Peachtree, Suite 1700 1355 Peachtree St. NE Atlanta, GA 30309 Born: 1939 Vice President of the Funds since 1992 N/A Vice President of the Funds and Chairman Emeritus of CornerCap Investment Counsel. N/A Annual Report I March 31, 2015 47 ITEM 2. CODE OF ETHICS. The registrant, as of the end of the period covered by this report, has adopted a code of ethics that applies to the registrant’s principal executive officer, principal financial officer, principal accounting officer or controller or any persons performing similar functions on behalf of the registrant. The registrant’s Code of Ethics was filed as an Exhibit hereto under Item 12(a)(1) of this Form N-CSR on June 6, 2008. There have been no amendments to the Code of Ethics since it was last filed. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. The Board of Trustees of the registrant has determined that there is no “audit committee financial expert” serving on its audit committee. In this regard, the Board also determined that having such a person serve on its audit committee was unnecessary in light of the structure of the registrant’s operations and the broad range of experience and expertise in financial matters possessed by the members of the audit committee, even though no such member was considered to have been an audit committee financial expert under the relatively narrow definition of such term. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. (a) Audit Fees - The aggregate fees billed for each of the last two fiscal years (the “Reporting Periods”) for professional services rendered by the Registrant’s principal accountant for the audit of the Registrant’s annual financial statements, or services that are normally provided by the principal accountant in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were$25,600in 2014 and $25,600in 2015. (b) Audit-Related Fees – The aggregate fees billed in the Reporting Periods for assurance and related services rendered by the principal accountant that were reasonably related to the performance of the audit of the Registrant’s financial statements and are not reported under paragraph (a) of this Item 4 were $0 in 2014 and $0 in 2015. (c) Tax Fees - The aggregate fees billed in the Reporting Periods for professional services rendered by the principal accountant to the Registrant for tax compliance, tax advice and tax planning were $5,250 in 2014 and $5,250 in 2015. These services consisted of review or preparation of U.S. federal, state, local and excise tax returns. (d) All Other Fees - The aggregate fees billed in the Reporting Periods for products and services provided by the principal accountant to the Registrant, other than the services reported in paragraphs (a) through (c) of this Item, were $0 in 2014 and $0 in 2015. (e) (1) Audit Committee Pre-Approval Policies and Procedures: The registrant’s Audit Committee has not adopted pre-approval policies and procedures. Instead, the Audit Committee approves each audit and non-audit service before the accountant is engaged to provide such service. (e) (2) No services included in (b) - (d) above were approved pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) Not applicable (g) The aggregate non-audit fees billed by the principal accountant for services rendered to the Registrant for the Reporting Periods were $0 in 2014 and $0 in 2015. There were no fees billed in either of the Reporting Periods for non-audit services rendered by the principal accountant to the Registrant’s investment adviser or any Affiliate. (h) Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable. ITEM 6. INVESTMENTS. (a) Included as part of the report to shareholders under Item 1. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8.PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Note applicable. ITEM 11. CONTROLS AND PROCEDURES (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1)The registrant’s Code of Ethics for Principal Executive and Senior Financial Officers that applies to the registrant’s principal executive officer and principal financial officer and as described in Item 2 hereof is incorporated by reference to Exhibit 99.12(a)(1) to the registrant’s Form N-CSR for its fiscal year ended March 31, 2008, filed electronically with the Securities and Exchange Commission on June 6, 2008. (a)(2) Certifications pursuant to Rule 30a-2(a) of the Act, and Section 302 of the Sarbanes-Oxley Act of 2002 (Exhibits filed herewith). (a)(3)Not applicable. (b)Certifications pursuant to Rule 30a-2(b) of the Act, and Section 906 of the Sarbanes-Oxley Act of 2002 (Exhibit filed herewith). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. RegistrantCornerCap Group of Funds By/s/ Thomas E. Quinn Thomas E. Quinn President DateMay 20, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By/s/ Thomas E. Quinn Thomas E. Quinn President (Principal Executive Officer) and Treasurer (Principal Financial Officer DateMay 20, 2015
